Biddle, J.
Complaint on three promissory notes secured by mortgage. Prayer for judgment on the notes, and foreclosure of the mortgage. Answer, general denial. Trial by the court, finding and judgment for appellees. Appeal.
The appellants complain, in this court, because the court below admitted certain notes in evidence over their objections, but what their objections were does not seem to have *421been pointed out to the court below, and we see none. The counsel for the appellants say that the notes introduced were. not. the notes described in the complaint, but the bill of exceptions says that “The plaintiffs, in order to sustain their cause, introduced the following evidence, to wit, the three original notes mentioned in complaint, as follows.” Here the notes are set out. The mortgage offered and introduced as evidence over the objections of the appellants corresponds with the mortgage described in the complaint. No objections to it were pointed out to the court below, and this court has not been able to find any.
These are all the questions discussed in the appellants’ 'brief. Neither are well taken.
• The judgment is affirmed, at the costs of the appellants, with four percent, damages.